SC v Monroe Woodbury Cent. Sch. Dist. (2016 NY Slip Op 00669)





SC v Monroe Woodbury Cent. Sch. Dist.


2016 NY Slip Op 00669


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-02061
 (Index No. 401/13)

[*1]SC, et al., appellants, 
vMonroe Woodbury Central School District, et al., respondents.


Law Office of Peter D. Hoffman, P.C., Katonah, NY (Jamie Mattice of counsel), for appellants.
Sokoloff Stern, LLP, Carle Place, NY (Adam I. Kleinberg of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for negligence, the plaintiffs appeal from so much of an order of the Supreme Court, Orange County (Slobod, J.), dated November 19, 2013, as granted that branch of the defendants' motion which was pursuant to CPLR 3211(a), in effect, to dismiss the complaint for failure to exhaust administrative remedies.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Allegations that a public school failed to adopt and implement adequate policies and procedures to prevent bullying and harassment should be addressed, in the first instance, to the Commissioner of Education (see Education Law § 310; cf. Matter of North Syracuse Cent. School Dist. v New York State Div. of Human Rights, 19 NY3d 481, 495). Thus, contrary to the plaintiffs' contention, the Supreme Court correctly determined that they failed to exhaust administrative remedies before commencing this action (see Education Law § 310[7]; Matter of Mirenberg v Lynbrook Union Free School Dist. Bd. of Educ., 63 AD3d 943, 944; see also Matter of R.B. v Department of Educ. of the City of N.Y., 115 AD3d 440, 440-441; Mulgrew v Board of Educ. of the City School Dist. of the City of N.Y., 88 AD3d 72, 80; Rubino v City of New York, 209 AD2d 681, 681). They also failed to establish the applicability of any exception to the exhaustion of administrative remedies doctrine (see Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57; Matter of Mirenberg v Lynbrook Union Free School Dist. Bd. of Educ., 63 AD3d at 944). Accordingly, the Supreme Court properly granted that branch of the defendants' motion which was pursuant to CPLR 3211(a), in effect, to dismiss the complaint for failure to exhaust administrative remedies.
LEVENTHAL, J.P., CHAMBERS, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court